Title: From Thomas Jefferson to Moustier, 2 March 1791
From: Jefferson, Thomas
To: Moustier, Elénore François Elie, Comte de



Sir
Philadelphia, March 2d. 1791.

I have received your Favor of November 6th. wherein you inform me that the King has thought proper, by a new Mission to the Court of Berlin, to put an End to your Functions as his Minister Plenipotentiary with the United States. The President, in a Letter to the King, has expressed his Sense of your Merit, and his entire Approbation of your Conduct while here, and has charged me to convey to yourself the same Sentiments on his Part.
Had you returned to your Station with us, you would have received new and continued Marks of the Esteem inspired by the general Worth of your Character, as well as by the particular Dispositions you manifested towards this Country.
Amidst the Regrets excited by so early a Loss of you, it will be a Consolation if your new Situation shall contribute to advance your own Happiness. As a Testimony of these Sentiments we ask your Acceptance of a Medal and chain of Gold with which Mr. Short is instructed to present you on the Part of the U.S.
To this general Tribute, permit me to add my own, with sincere Wishes for your constant Happiness, and Assurances of the Respect and Esteem, with which I have the Honor to be, Sir, Your most obedient and Most humble Servant,

Th: Jefferson

